DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 5 February 2021 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend claim 1 as follows:
1. 	(Currently Amended) An adduct comprising the reaction product of: 
(A) a residual epoxy oligomer product and 
(B) a reactive compound having two or more reactive hydrogen atoms per molecule, 
wherein the residual epoxy oligomer product comprises one or more epoxy oligomer compounds having formulae (III) to (VI): 

    PNG
    media_image1.png
    331
    910
    media_image1.png
    Greyscale

									(III)



    PNG
    media_image2.png
    332
    977
    media_image2.png
    Greyscale

										(IV)
						
    PNG
    media_image3.png
    349
    1270
    media_image3.png
    Greyscale
																						
(V) and

    PNG
    media_image4.png
    331
    538
    media_image4.png
    Greyscale
		(VI), and

	wherein the residual epoxy oligomer product contains no more than 10 percent by weight of triglycidyl p-aminophenol.

Cancel claim 5.

	Amend claim 12 as follows:
12. 	(Withdrawn – Currently Amended) A process for preparing an adduct comprising reacting: 
(A) a residual epoxy oligomer product with 
(B) a reactive compound having two or more reactive hydrogen atoms per molecule 

 
    PNG
    media_image1.png
    331
    910
    media_image1.png
    Greyscale

									(III)



    PNG
    media_image2.png
    332
    977
    media_image2.png
    Greyscale

										(IV)
						
    PNG
    media_image3.png
    349
    1270
    media_image3.png
    Greyscale
													
(V) and

    PNG
    media_image4.png
    331
    538
    media_image4.png
    Greyscale
		(VI), and
wherein the residual epoxy oligomer product contains no more than 10 percent by weight of triglycidyl p-aminophenol.

	Add new claim 18 as follows:
18. (New) An adduct comprising the reaction product of: 
(A) a residual epoxy oligomer product and 
(B) a reactive compound having two or more reactive hydrogen atoms per molecule, 
wherein the residual epoxy oligomer product comprises one or more epoxy oligomer compounds having formulae (III) to (VI): 

    PNG
    media_image1.png
    331
    910
    media_image1.png
    Greyscale

									(III)



    PNG
    media_image2.png
    332
    977
    media_image2.png
    Greyscale

										(IV)

    PNG
    media_image3.png
    349
    1270
    media_image3.png
    Greyscale
																						
(V) and

    PNG
    media_image4.png
    331
    538
    media_image4.png
    Greyscale
		(VI), and

	wherein the residual epoxy oligomer product further comprises an epoxy oligomer compound having the formula (II) 


    PNG
    media_image5.png
    293
    510
    media_image5.png
    Greyscale
         (II)

wherein the epoxy compound having formula (II) is present in the residual epoxy oligomer product in an amount ranging between about 10% by weight to about 35% by weight, based on the total weight of the residual epoxy oligomer product. 

	Authorization for this examiner’s amendment was given in an interview with Lewis Craft on 5 May 2021.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7 August 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 6-12, 14, 15, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: while the prior art suggests adducts formed from epoxy resins, including triglycidyl aminophenol, the prior art, including the previously cited references, do not teach or disclose the adduct of a residual epoxy oligomer product containing the recited epoxy oligomer compounds, and including triglycidyl aminophenol in the recited amount as required by claims 1, 12, and 18.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764